     Case 2:19-cv-00520 Document 33 Filed 08/21/20 Page 1 of 2 PageID #: 277



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

MAJED ABDULLAH MALIKI,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 2:19-cv-00520

CITY OF PARKERSBURG,

                               Defendant.


                                              ORDER


       Before the Court is Defendants the City of Parkersburg, Mayor Tom Joyce, Chief of Police

Joseph Martin, Officer Joshua Thrasher (“Thrasher”), Sargent Powers, Officer Miller, and John Doe

Officers #2 and #5’s (collectively “Defendants”) Motion to Dismiss Plaintiff’s Second Amended

Complaint. (ECF No. 20.) By standing order entered on January 4, 2016, and filed in this case on

July 15, 2019, (ECF No. 2), this action was referred to United States Magistrate Judge Dwane L.

Tinsley for submission of proposed findings and a recommendation for disposition (“PF&R”).

Magistrate Judge Tinsley entered his PF&R on June 29, 2020, recommending this Court grant in part

and deny in part Defendants’ Motion to Dismiss. (ECF No. 31.)

       This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In

addition, this Court need not conduct a de novo review when a party “makes general and conclusory

                                                  1
    Case 2:19-cv-00520 Document 33 Filed 08/21/20 Page 2 of 2 PageID #: 278



objections that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Objections to the PF&R in this case were due on July 16, 2020. To date, no objections have

been filed. Accordingly, the Court ADOPTS the PF&R, (ECF No. 31), and GRANTS Defendants’

Motion to Dismiss with regard to the following claims: (1) Plaintiff’s First Amendment claim based

on Defendant Thrasher’s allegedly retaliatory securing of a warrant for Plaintiff’s cellphone; (2)

Plaintiff’s Fourth Amendment claim arising from Defendant Thrasher’s obtaining of Plaintiff’s “body

fluids”; (3) Plaintiff’s Fourth Amendment claim based on Defendant Thrasher’s allegedly retaliatory

securing of a warrant for Plaintiff’s cellphone; (4) Plaintiff’s equal protection claims arising from the

December 20, 2018, January 22, 2019, February 7, 2019, and June 27, 2019 incidents; (5) Plaintiff’s

conspiracy claims; (6) Plaintiff’s Section 1983 claims against the City of Parkersburg; (7) Plaintiff’s

negligent infliction of emotional distress claim; (8) Plaintiff’s intentional infliction of emotional

distress and tort of outrage claim; and (9) Plaintiff’s negligent supervision and training claim. The

Court DENIES Defendants’ Motion to Dismiss Plaintiff’s equal protection claim stemming from the

June 2, 2018 incident. This matter remains referred to Magistrate Judge Tinsley.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                ENTER:          August 21, 2020




                                                   2
